Citation Nr: 0022871	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
service-connected bilateral hearing loss.  

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1994.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the claim of service connection for bilateral hearing 
loss and assigned a noncompensable evaluation.  In June 1997, 
a notice of disagreement was filed and a statement of the 
case was issued.  A substantive appeal, including a request 
for a hearing, was submitted in July 1997.  A hearing was 
scheduled, but the veteran failed to appear.  In July 1999, 
the Board remanded this case for further development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran has level II hearing in the right ear and 
level I hearing in the left ear.   

3.  The puretone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

4.  The veteran does not suffer from deafness and the degree 
of his hearing loss is not comparable to deafness.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7; 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the veteran's report of 
hearing loss at the time of his separation examination in 
1994.  On an audiological evaluation completed for his 
separation examination in 1994, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
5
65
LEFT
25
10
10
25
50
45


On an authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
0
0
5
60
16
LEFT
10
5
0
15
45
16


Speech audiometry revealed speech recognition ability of 96 
percent bilaterally, which the examiner noted was within 
normal limits.  The examiner interpreted the results as 
moderately severe precipitous loss for the right ear, and 
moderate high frequency loss for the left ear.  

By rating action of May 1997, service connection was 
established for bilateral hearing loss.  The disability was 
rated as noncompensable, effective March 28, 1997.  

On an authorized audiological evaluation in May 2000, pure 
tone thresholds, in decibels, were as follows:







HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
20
30
70
34
LEFT
15
10
15
35
55
29

Speech audiometry revealed speech recognition ability of 88 
percent for the right ear and 92 percent for the left ear, 
which the examiner noted was mild impairment.  The examiner 
noted that the test revealed mild to moderate-severe high 
frequency loss in the right ear, and mild to moderate high 
frequency loss in the left ear.  It was noted that tinnitus 
was an interfering factor.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
noncompensable rating assigned for his bilateral hearing 
loss.  Thus the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disabilities at issue, 
the Board finds that the evidence does not demonstrate that 
there was in increase or decrease in the disability that 
would suggest the need for a staged rating.  

Service connection is currently in effect for bilateral 
hearing loss, rated as noncompensable under the provisions of 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  Since the 
initiation of the appeal, amendments were made to the rating 
criteria used to evaluate the service-connected disability at 
issue.  64 Fed. Reg. 25206-25209 (1999).  The new rating 
criteria took effect on June 10, 1999.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  This was one of the actions 
specified in the Board's July 1999 remand.  In a May 2000 
supplemental statement of the case, the new criteria were 
addressed, therefore the veteran has been informed of these 
new criteria and their application to his case.   

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher rating 
for this disability under the revised regulatory criteria.

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

Audiometric findings from the May 1997 examination translate 
into literal designations of level I hearing bilaterally, 
which also does not support the assignment of a compensable 
evaluation as per the old and new criteria.  An increase was 
demonstrated on the most recent VA audiological evaluation in 
May 2000.  However, the findings from that evaluation 
translate into literal designations of level I hearing for 
the left ear and level II hearing for the right ear, which 
also does not support the assignment of a compensable 
evaluation as per the old and new version of Diagnostic Code 
6100.  Therefore, when looking at all of the evidence, there 
is not a question as to which rating should apply.  38 C.F.R. 
§ 4.7 (1999).

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  

Under the prior version of 38 C.F.R. § 4.86, it is provided 
that the evaluations derived from the schedule are intended 
to make proper allowance for improvement by hearing aids, and 
that examination to determine this improvement is therefore 
unnecessary.  However, it is not indicated if the veteran 
uses amplification.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999).  
However, given the results of the audiological evaluations of 
record, these provisions of the current version of 38 C.F.R. 
§ 4.86 are not applicable.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, such 
consideration is not necessary since the findings of record 
do not establish that the veteran suffers from deafness or 
that the degree of hearing loss is comparable to deafness.

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (1999).  Here, the preponderance of the evidence is 
against the veteran's claim, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss has not been established, and the 
appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

